DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 6/3/22 and has been entered and made of record. Currently, claims 1-14 are pending, of which claims 13-14 are newly added.

Drawings

Applicant’s amendment to the specification has overcome the objection set forth in the previous Office Action and has therefore been withdrawn.

Claim Rejections - 35 USC § 112

Applicant’s amendment to claims 6-8 has overcome the rejection set forth in the previous Office Action and has therefore been withdrawn.

Response to Arguments

Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 
The applicant asserts Takahashi (JP 2020-112894) does no describe that the displayed application list includes a set value compatible with the application executing in the information processing apparatus, the set value being determined based on 1) set value information of the information processing apparatus and 2) the set value information of the component, as recited in claim 1 and does not describe collating set value information or a collation result, and thus does not describe that the displayed application list includes a set value compatible with the application executing in the information processing apparatus based on a collation result, as recited in claim 9. The Examiner respectfully disagrees as Takahashi does disclose the above mentioned features. Particularly, Takahashi discloses a browser 91 that displays an application list screen including latest device information and function information. Device information acquisition unit 61 acquires the latest device information from a device information providing unit 92 regarding the state of a printing device and the type of device (paras 40-42). The screen configuration unit 62 uses the latest device information to display information to a user indicating whether or not each application/function selected can be used with the device information at that time (para 42). When a user selects a function, such as scan or print, information is displayed that indicates to the user whether or not the function can be performed by the selected device based on the latest device information received. The display will indicate the availability of a function based on device information and display usability or un-usability to the user (paras 62-63). Thus, Takahashi discloses that the displayed application list includes a set value compatible with the application executing in the information processing apparatus, the set value being determined based on 1) set value information of the information processing apparatus and 2) the set value information of the component, as recited in claim 1 and does not describe collating set value information or a collation result, and thus does not describe that the displayed application list includes a set value compatible with the application executing in the information processing apparatus based on a collation result, as recited in claim 9.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2020-112894), cited in the IDS dated 8/5/21. Reference will be made to a machine translation furnished with this Office Action.
Regarding claims 1 and 11, Takahashi discloses a method of displaying, performed by an information processing apparatus communicably connected with a server configured to manage an application and an information processing apparatus communicably connected with a server configured to manage applications, the information processing apparatus comprising: 
circuitry configured to: 
5receive a display request for displaying a settings screen to be displayed when executing an application (see paras 28, 33-34, and 39-46, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server); 
transmit to the server, an acquisition request for acquiring set value information of a component included in the application to be executed (see paras 33-34, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server); 
receive the set value information of the component that is transmitted from the server 10in response to the acquisition request (see paras 33-40 and 52-57, set values for processing flow functions, such as scan-to-mail are displayed to a user); and 
display on a display, the settings screen including a set value compatible with the application executing in the information processing apparatus, the set value being determined based on the set value information of the information processing apparatus and the set value information of the component (see paras 39-46, 52-57, and 62-63, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail, device information acquisition unit 61 acquires the latest device information from a device information providing unit 92 regarding the state of a printing device and the type of device, screen configuration unit 62 uses the latest device information to display information to a user indicating whether or not each application/function selected can be used with the device information at that time, when a user selects a function, such as scan or print, information is displayed that indicates to the user whether or not the function can be performed by the selected device based on the latest device information received, the display will indicate the availability of a function based on device information and display usability or un-usability to the user).
Regarding claim 9, Takahashi discloses a system comprising circuitry configured to: 
10collate set value information of an information processing apparatus with set value information of a component included in an application to be executed by the information processing apparatus, the application being provided from a server communicably connected with the information processing apparatus (see paras 28, 33-46, and 52-57, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server, set values for processing flow functions, such as scan-to-mail are displayed to a user); 
generate a settings screen including a set value compatible with the application 15executing in the information processing apparatus based on a collation result (see paras 39-46, 52-57, 62-63 and 68, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail, compatibility determination is carried out, device information acquisition unit 61 acquires the latest device information from a device information providing unit 92 regarding the state of a printing device and the type of device, screen configuration unit 62 uses the latest device information to display information to a user indicating whether or not each application/function selected can be used with the device information at that time, when a user selects a function, such as scan or print, information is displayed that indicates to the user whether or not the function can be performed by the selected device based on the latest device information received, the display will indicate the availability of a function based on device information and display usability or un-usability to the user); and 
display the settings screen on a display (see paras 39-46 and 52-57, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail).
Regarding claim 2, Takahashi further discloses wherein the circuitry is further configured to: collate the set value information of the information processing apparatus with the set value information of the application (see paras 39-46 and 52-57, display unit 940 of MFP device 9 displays settings screens associated with the set values for the selected function or functions, such as scan-to-mail); 
20generate the settings screen including a set value compatible with the application executing in the information processing apparatus based on a collation result (see paras 28, 33-46, and 52-57, MFP device 9 sends a request to server 5 for display data related to registered applications, such as print, scan, scan-to-mail, etc. and receives display data for a settings screen from the server, set values for processing flow functions, such as scan-to-mail are displayed to a user); and 
cause the application to execute a process in response to an input received via the settings screen (see paras 52-57 and 59-63, an application such as scanning, copying, printing, scan-to-mail, is carried out based on user input).  
Regarding claims 253, 10, and 12, Takahashi further discloses wherein the application includes a plurality of components, and the application holds set value information for each of the plurality of components (see paras 35-36 and 38, a plurality of functions and associated set values are registered).  
Regarding claim 4, Takahashi further discloses wherein the circuitry is further 30configured to: 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that an automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, determine if the individual functions are available and if the associated setting values are compatible); 28Client Ref. No. FN202101669 
enable processing by the automatic detection function to be executed in the processing by the application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible); and 
display on the display, a warning screen when there is no set value supported by both the information processing apparatus and the application (see paras 47, 62-63, and 68, a warning screen is displayed when individual functions cannot be used or settings values are not compatible).  
Regarding claim 5, Takahashi further discloses wherein the warning screen includes a warning message and the set value supported by both the information processing apparatus and the application (see Fig. 10 and paras 62-63 and 68, a warning screen is displayed when individual functions cannot be used or settings values are not compatible).
Regarding claim 8, Takahashi further discloses wherein the circuitry is further configured to: 29Client Ref. No. FN202101669 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that the automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, determine if the individual functions are available and if the associated setting values are compatible); and 
enable the processing by an automatic detection function in the processing by the 5application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible), 
wherein, when there is no set value supported by both the information processing apparatus and the application, the circuitry displays a preview screen on the display (see Fig. 10 and paras 62-63 and 68, a warning screen is displayed when individual functions cannot be used or settings values are not compatible, this is a preview screen as it allows the user to see the incompatibility and possibly make changes to correct).
Regarding claim 14, Takahashi further discloses wherein the set value is information on a set print mode, resolution, or language (see paras 45, 50, and 63, a user can set a print mode).

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi as applied to claim 2 above, and further in view of Nishino et al. (US 2017/0308019).
Regarding claim 6, Takahashi discloses wherein the circuitry is further configured to: 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that the automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, determine if the individual functions are available and if the associated setting values are compatible); and 
15enable the processing by an automatic detection function in the processing by the application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible).
Takahashi does not disclose expressly wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing using the set value closest and larger than a desired set value.
Nishino discloses wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing using the set value closest and larger than a desired set value (see Figs. 10-11 and paras 90, 127, and 181, an auto detection function can be selected that sets a print size to the closest paper size available to the selected paper size when a selected paper size is not present).
Regarding claim 7, Takahashi discloses wherein the circuitry is further configured to: 
generate, as the settings screen, a settings screen including the set value supported by both the information processing apparatus and the application, and information indicating that the automatic detection function of the information processing apparatus is effective (see paras 40-46, 52-57, 62-63, and 68, selected processing flow functions are, such as scan-to-mail, determine if the individual functions are available and if the associated setting values are compatible); and 
15enable the processing by an automatic detection function in the processing by the application (see paras 39-46, processing of a selected processing flow is carried out when the individual functions are available and the associated settings values are compatible).
Takahashi does not disclose expressly wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing magnifying the set value 30automatically detected by the information processing apparatus.
Nishino discloses wherein when there is no set value supported by both the information processing apparatus and the application, the circuitry executes the processing magnifying the set value 30automatically detected by the information processing apparatus (see Figs. 10-11 and paras 90, 158-162, and 179, an auto detection function can be selected that sets a magnification amount and associated paper size when settings set by a user are not able to be carried out).
Regarding claim 13, Takahashi does not disclose expressly wherein the set value is information on original size or resolution that is supported by the information processing apparatus.
Nishino discloses wherein the set value is information on original size or resolution that is supported by the information processing apparatus (see Fig. 5C and paras 88-90, 174, and 179, an original size of a document can be set).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the automatic changing of manually selected settings, as described by Nishino, with the system of Takahashi.
The suggestion/motivation for doing so would have been to avoid wasting time by reducing the burden on a user to correct avoidable setting conflicts and thereby increase user friendliness and system efficiency.
Therefore, it would have been obvious to combine Nishino with Takahashi to obtain the invention as specified in claims 6, 7, and 13.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677